[Cite as Tibbitts v. Tibbitts, 2011-Ohio-5280.]


                 Court of Appeals of Ohio
                                 EIGHTH APPELLATE DISTRICT
                                    COUNTY OF CUYAHOGA



                                  JOURNAL ENTRY AND OPINION
                                           No. 96746




                                     DAVID R. TIBBITTS
                                                  PLAINTIFF-APPELLEE

                                                   vs.

                                      LORI V. TIBBITTS
                                                  DEFENDANT-APPELLANT




                                              JUDGMENT:
                                               AFFIRMED


                                       Civil Appeal from the
                              Cuyahoga County Court of Common Pleas
                                   Domestic Relations Division
                                       Case No. CV-317918


        BEFORE:             Sweeney, J., Blackmon, P.J., and E. Gallagher, J.

        RELEASED AND JOURNALIZED:                        October 13, 2011
ATTORNEY FOR APPELLANT

John V. Heutsche, Esq.
700 West St. Clair Avenue
Hoyt Block Building, Suite 220
Cleveland, Ohio 44113-1274

ATTORNEY FOR APPELLEE

Morton L. Kaplan, Esq.
1415 West Ninth Street, 2nd Floor
Cleveland, Ohio 44113



JAMES J. SWEENEY, J.:

      {¶ 1} Lori V. Tibbitts (“Lori”) appeals the court’s failure to apply a set-off

against attorney fees the court ordered her to pay to her ex-husband David R. Tibbitts

(“David”)   in this post-decree divorce proceeding.   After reviewing the facts of the case

and pertinent law, we affirm.

      {¶ 2} This appeal involves motions for contempt filed by both parties, which the

court granted after adopting the magistrate’s decision and overruling Lori’s objections.

The April 4, 2011 judgment entry ordered Lori to pay David $750 in attorney fees and

ordered David to pay Lori $1,000 in attorney fees, among other expenses.      Lori appeals

raising two assignments of error.

      {¶ 3} “I.    The trial court erred as a matter of law by ordering separate payments

to be made by each party when only one obligation actually exists.         The trial court
should have set-off appellant’s monetary obligation against the appellee’s obligation and

order only appellee to make a payment.”

       {¶ 4} “II. The trial court erred by denying appellant’s objections and disregarding

controlling law regarding competing and off-setting monetary obligations.”

       {¶ 5} We first note that Lori failed to file a transcript of the hearing before the

magistrate upon which this appeal is based. It is the appellant’s duty to file a transcript

for appellate review.    In the absence of a transcript, we must presume regularity at the

trial court proceedings. State v. Brown (1988), 38 Ohio St.3d 305, 528 N.E.2d 523; In

re Z.B., Cuyahoga App. No. 96304, 2011-Ohio-2936.

       {¶ 6} Lori argues that the “trial court should have applied a ‘set-off’ of Lori’s

obligation against David and only ordered David to make a payment of $250.00 toward

attorney fees.” Lori supports this argument with the reasoning that there is a mutuality

of parties, as well as the type of debt owed (attorney fees), between the two orders;

therefore, “[t]here is no basis in law or equity for the trial court to ignore the right of

set-off.”   However, there is no legal “right” to set-off. It is within the court’s discretion

whether to set off one judgment against another involving the same parties.        Krause v.

Krause (1987), 35 Ohio App.3d 18, 518 N.E.2d 1221. Lori can point to no evidence in

the record — particularly without a transcript of the hearing — showing that the court

abused its discretion.

       {¶ 7} Accordingly, the assignments of error are overruled.

       Judgment affirmed.
      It is ordered that appellee recover from appellant costs herein taxed.

      The court finds there were reasonable grounds for this appeal.

      It is ordered that a special mandate be sent to said court to carry this judgment into

execution.

      A certified copy of this entry shall constitute the mandate pursuant to Rule 27 of

the Rules of Appellate Procedure.




JAMES J. SWEENEY, JUDGE

PATRICIA ANN BLACKMON, P.J., and
EILEEN A. GALLAGHER, J., CONCUR